FILED
                               UNITED STATES DISTRICT COURT
                                                                                                 MAY 1 2 2009
                               FOR THE DISTRICT OF COLUMBIA
                                                                                          NANCY MAYER WHITTINGTON, CLERK
                                                                                                 U.S. DISTRICT COURT

In Re: Montgomery Blair Sibley,                  )
                                                 )
                Petitioner,                      )
                                                 )       Misc. Action No.    01'-z,5'
                                  MEMORANDUM AND ORDER

        Petitioner has lodged a document captioned "Motion for Waiver of Filing Fees Pursuant

to the Justice for All Act of2004, 18 U.S.C. § 3771(d)(3)," but he has not averred that he is

unable to pay the applicable filing fee for a miscellaneous action or provided any financial

information from which the Court can make such a determination. See 28 U.S.C. § 1915(a)(I).

Rather, petitioner purports to proceed under the Crime Victims' Rights Act ("the Act") by

making the incredible suggestion that he was the victim of criminal acts by unknown staff at the

Supreme Court who allegedly "conceal [ed] his pleadings from the public docket." Motion for

Relief Pursuant to the Justice for All Act of2004, 18 U.S.C. § 3771(d)(3) ~ 10. He then asserts,

without any citation to authority, that "[c]learly, Congress was not imposing a duty upon a crime

victim to file a miscellaneous action but was permitting entry to district court without the

additional burden of a filing fee." Mot. for Waiver at 1.

        The Act requires crime victims to enforce their statutory rights in the district court of the

criminal prosecution "or, if no prosecution is underway, in the district court in the district in

which the crime occurred." 18 U.S.C. § 3771(d)(3). No prosecution is underway in this Court,

nor is it likely to be. Thus, petitioner must initiate an action that is subject to a filing fee, the

prepayment of which is waivable under § 1915. See 28 U.S.C. § 1914(a) ("The clerk of each

district court shall require the parties instituting any civil action, suit or proceeding ... whether
by original process, removal or otherwise, to pay a filing fee[.]"). Because petitioner has not

satisfied the requirements for proceeding in forma pauperis, it is this£;ay of May 2009,

        ORDERED that petitioner's motion to proceed in forma pauperis is DENIED. Pursuant

to 28 U.S.C. § 1915(a)(3), the Court certifies that an appeal from this Order would not be taken

in good faith.




                                                2